Name: Council Regulation (EEC) No 1199/82 of 18 May 1982 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland and repealing Regulation (EEC) No 1056/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/30 Official Journal of the European Communities 20 . 5. 82 COUNCIL REGULATION (EEC) No 1199/82 of 18 May 1982 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland and repealing Regulation (EEC) No 1056/81 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EEC) No 1056/81 should be repealed, HAS ADOPTED THIS REGULATION : Article 1 Ireland, and the United Kingdom in respect of Northern Ireland, are hereby authorized to grant a premium additional to the premium for maintaining suckler cows provided for in Regulation (EEC) No 1357/80, in so far as they do not apply the provisions of Article 3 (2) of that Regulation . For the 1982/83 marketing year, the amount of this premium shall be 20 ECU for each suckler cow kept by the producer on the day on which the application is lodged . The premium shall be paid in a single instalment. It shall be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas provision was made in Council Regulation (EEC) No 1056/81 (3) for the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland, in so far as the Member States concerned did not grant nationally the additional premium referred to in Article 3 (2) of Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows (4), as last amended by Regulation (EEC) No 1 198/82 (*) ; Whereas the situation of farmers in that region of the Community has not improved appreciably and a similar measure should accordingly be adopted for the 1982/83 marketing year ; Whereas provision should be made for the granting, nationally, of an additional premium by Ireland, and by the United Kingdom in respect of Northern Ireland ; Whereas such a premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (6), as last amended by Regulation (EEC) No 3509/80 Q ; Article 2 The Member States referred to in Article 1 are hereby authorized to grant nationally an additional premium in respect of Ireland and Northern Ireland of up to 5 ECU per cow provided the granting of such a premium does not result in discrimination between livestock farmers in the same Member State . Article 3 Regulation (EEC) No 1056/81 is hereby repealed . Article 4 (&gt;) OJ No C 104, 26 . 4 . 1982, p . 25 . 0 OJ No C 114, 6 . 5 . 1982, p . 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communitites. (3) OJ No L 111 , 23 . 4. 1981 , p . 6 . ( ¦) OJ No L 140 , 5 . 6 . 1980, p . 1 . (*) See page 28 of this Official Journal . ( «) OJ No L 94, 28 . 4 . 1970 , p . 13 . 0 OJ No L 367, 31 . 12 . 1980, p . 87 . It shall apply from 20 May 1982. 20. 5. 82 Official Journal of the European Communities No L 140/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER